Citation Nr: 0336880	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  96-17 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Rhea, Boyd, Rhea & Coggin


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to August 
1969 and from September 1990 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The RO denied entitlement to service connection 
for lack of energy, joint pain, mood swings, depression, and 
a sleep disorder as due to an undiagnosed illness, and for 
high blood pressure and hearing loss.  Jurisdiction of the 
claims was thereafter transferred to the RO located in 
Montgomery, Alabama.

The veteran presented oral testimony before a RO Hearing 
Officer in October 1996, a transcript of which has been 
associated with the claims file.

In February 1997 the RO affirmed the determinations 
previously entered, and in July 1997 also denied entitlement 
to service connection for loss of concentration and fatigue 
as due to an undiagnosed illness, and for erectile 
dysfunction and a neck injury.

In September 1998 the Board remanded the case to the RO for 
clarification of the veteran's representation, and to accord 
him a hearing before a travel Veterans Law Judge.  

The veteran and his wife provided oral testimony before a 
Veterans Law Judge at the RO in June 1999, a transcript of 
which has been associated with the claims file.

In October 1999 the Board determined that the claims of 
entitlement to service connection for fatigue, joint pain, 
mood swings, depression, and a sleep disorder, all claimed as 
due to an undiagnosed illness, were well grounded; deferred 
adjudication of the claims of entitlement to service 
connection for hypertension and hearing loss; and remanded 
all claims to the RO for further development and adjudicative 
actions.

In September 2000 the RO essentially affirmed the 
determinations previously entered.

The veteran and his wife provided oral testimony before the 
undersigned Veterans Law Judge at the RO in August 2001, a 
transcript of which has been associated with the claims file.

The case was returned to the Board for appellate review.  In 
April 2002, the Board granted the claim of service connection 
for bilateral hearing loss, adult adjustment disorder with 
anxiety and depression, and joint pain of the knees, 
shoulders, and elbows, due to an undiagnosed illness.  The 
Board denied the claims of service connection for 
hypertension, and fatigue, mood swings, irritability, 
sadness, excessive worry, depression and sleep disorder due 
to an undiagnosed illness.  The veteran appealed the decision 
to the United States Court of Appeals for Veterans Claims 
(CAVC).  

In March 2003, the Secretary and the veteran's attorney, 
entered into joint motion for remand on the issue of service 
connection for hypertension.  In an April 2003 order, CAVC 
vacated the Board's April 2002 decision denying service 
connection for hypertension, and remanded the case to the 
Board for readjudication consistent with the joint motion.  
The remaining issues were dismissed.  

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part. 

REMAND

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
VCAA and 38 C.F.R. § 3.159(b), as recently amended, require 
VA to inform a claimant of which evidence VA will provide and 
which evidence the claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  A review of the file 
shows that a VCAA letter has not been issued to the veteran.  

The veteran was afforded VA examinations in 1994 and 1999.  
On each occasion, the examiner reported a diagnosis of 
hypertension.  However, neither one of the examiners provided 
an opinion regarding a nexus between hypertension and the 
veteran's service, and if the date of onset is within one 
year of the veteran's separation from service.  Therefore, 
due to the lack of essential medical opinions, the Board 
finds that the evidence is insufficient to decide the issue 
of service connection with any certainty.  As the Board 
cannot exercise its own independent judgment on medical 
matters, further examinations are required, to include 
opinions based on review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Therefore, the examiner 
should provide an addendum to the report.  

Under the VCAA, a veteran is entitled to a complete VA 
medical examination that includes an opinion whether there is 
a nexus between the claimed disorder and service based on all 
possible evidence.  

When the Board remanded the claim in October 1999, it was 
noted that a complete set of the veteran's service medical 
records were not associated with the file.  A response to a 
November 1999 records request shows that the veteran's 
records were not retired at "Code 13."  However, further 
attempts to secure the records do not appear in the file.  

Under the VCAA, VA must make reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
VA and authorizes VA to obtain.  See 38 U.S.C.A. § 5103A(b) 
(West 2002).  It is noted that if records from a Federal 
department or agency need to be obtained, the new law 
requires that "efforts to obtain those records shall 
continue until they are obtained unless it is reasonably 
certain that the records do not exist or that further efforts 
to obtain them would be futile."  (emphasis added).  
Documentary evidence that further efforts would be "futile" 
is not currently included in the claims folder.  With regard 
to efforts to obtain any VA or other government agency 
records, if such records ultimately are not available, the 
VBA AMC must secure written evidence to that effect, and 
provide appropriate notice in accordance with 38 U.S.C. § 
5103A(b)(2). 

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

In light of the foregoing, the case is REMANDED to the VBA 
AMC for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should issue a 
notification letter advising the veteran 
of the VCAA of November 2000.

3.  The VBA AMC should make another 
attempt to secure a complete set of the 
veteran's service medical records.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
VBA AMC.  

If, after making reasonable efforts to 
obtain named records the VBA AMC is 
unable to secure same, the VBA AMC must 
notify the appellant and (a) identify the 
specific records the VBA AMC is unable to 
obtain; (b) briefly explain the efforts 
that the VBA AMC made to obtain those 
records; and (c) describe any further 
action to be taken by the VBA AMC with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.

4.  The VBA AMC should request that the 
VA physician who examined the veteran in 
November 1999, provide an addendum to the 
examination report.  (If that physician 
is not available, a suitable substitute 
should be designated.)  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
physician prior and pursuant to 
conduction and completion of the 
addendum.  The physician must annotate 
the report that the claims file was in 
fact made available for review in 
conjunction with the preparation of the 
addendum.  The physician must state 
whether it is at least as likely as not 
that any current hypertension is due to 
service, or if pre-existing service, were 
aggravated thereby.  The physician must 
also offer an opinion as to the date of 
onset of the veteran's hypertension.  If 
the physician recommends another 
examination, then such tests as the 
examining physician deems necessary 
should be performed and all clinical 
findings must be reported in detail.  The 
report should explicitly reflect the 
review by the physician of all pertinent 
information in the claims folder, and 
should include a complete rationale for 
all opinions expressed.  The report 
should be typed.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
addendum and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub.L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for hypertension.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant action taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the VBA AMC; however, the veteran 
is hereby notified that failure without good cause shown to 
report for any VA scheduled examination(s) may adversely 
affect the outcome of his claim for service connection, and 
may result in its denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


